DETAILED ACTION
This action is responsive to the communication filed on 09/22/21.
No claims have been amended.
No claims have been added and/or canceled.
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/22/21 have been fully considered but they are not persuasive. In response to applicants argument that claim 1 recites limitations that have not been disclosed, taught, or even suggested by the cited references, the examiner respectfully disagrees.
	Applicants submit that Weast discloses nothing about a cloud server and how it reacts to the second request and sends a third request. However, Weast teaches initiating a search process through the first user’s wearable device (i.e. first request as claimed) and data such as…identification of the friend may be transferred; friend information may be added to the first user’s account upon the first user synchronizing his or her wearable device to an athletic performance monitoring service or site (where the monitoring service or site is the cloud server as claimed and the synchronizing is the second request). 

Applicants submits that Ross discloses “determine whether two users are within a predetermined distance threshold from one another…within a predetermined time threshold, as indicated by the examiner in the prior office action. Applicants further contend that there is no proof that Ross ever discloses comparing the signal amplitude to the wireless signal with a threshold voltage. Examiner agrees that Ross does not explicitly disclose comparing the signal amplitude of the wireless signal with a threshold voltage. However, the examiner submits that comparing the signal amplitude of the wireless signal with a threshold voltage (i.e. decibels (dB)) is merely a method of determining whether a terminal is within a predetermined range/distance. Thus, while Ross does not explicitly disclose “detecting a wireless signal stronger than a threshold voltage”, Ross discloses determining whether two users are within a predetermined distance threshold from one another and further discloses the predetermined distance threshold may be expressed in any suitable distance measure. And further it is well . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al (US Pub. No. 2013/0106684 herein after “Weast”) and further in view of Ross et al (US Pub. No. 2016/0134578 herein after ‘Ross”).

As per claim 1 and similarly claims 6 and 13, Weast discloses a memory device storing program instructions executable by a processor to perform operations of:
in a condition that a first wearable smart terminal receives a first request for friending another person from a first user, activating a wireless searching function (Weast, para[0262,0264] activate a friend search function);
obtaining a media access control address of the second wearable smart terminal (Weast, para[0262,0264] data such as contact information or identification of the friend may then be transferred from the second user's device to the first user's device; identification that is transferred between devices may be configurable such that a user may specify the type and content); and
sending a second request for friending a second user of the second wearable smart terminal to a cloud server to allow the cloud server to find a user identification of the second user according to a corresponding relationship between media access control address information and user identification information such that the cloud server further sends a third request of the first user for friending the second user, wherein the second request carries a user identification of the first user and the media access control address of the second wearable smart terminal and the third request carries a user identification of the first user (Weast, para[0262-0263] friend information may be added to the first user’s account upon the first user synchronizing his or her wearable device, confirmation may be required from the other user or friend before data is allowed or executed; the device, upon connecting to a network, may trigger generation and transmission of a relationship request…a relationship may be established upon the other user accepting the request or upon detecting mutual requests being generated and sent),
wherein the wireless signal searching function is a Bluetooth signal searching function, and the media access control address of the second wearable smart terminal is a Bluetooth media access control address of the second wearable smart terminal (Weast, para[0262] e.g. BLUETOOTH signal detection, identification that is transferred between devices may be configurable such that a user may specify the type and content).
Weast does not disclose in a condition that a wireless signal of a second wearable smart terminal is detected within a predetermined period of time to be stronger than a threshold voltage.
However, Ross discloses activating a wireless searching function and in a condition that a wireless signal of a second wearable smart terminal is detected within a predetermined period of time to be stronger than a threshold voltage, obtain data (Ross, para[0037,0041-0048] prompt a search for potential connections, determine whether two users are within a predetermined distance threshold from one another and whether the two users…within a predetermined time threshold; facilitate their identification to one another as potential connections...provide the identity).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ross teaching of Systems and Methods for Identifying Connections into Weast teaching of a Wearable Device Assembly Having Athletic Functionality because one of the ordinary skill in the art would have been motivated to provide an interface or medium for users of the social networking system to communicate with one another.

As per claim 2, 7 and 14, Weast discloses the memory device of claim 1, wherein the operations further comprises: receiving a fourth request of the second user for friending the first user from the cloud server (Weast, para[0263]).

As per claim 3, 9 and 16, Weast discloses the memory device of claim 1, wherein the operation of activating the wireless signal searching function comprises: using the first wearable smart terminal to receive an activation commend to activate a friending instruction; and to in the condition that the first wearable smart terminal receives the first request via an interface of the friending instruction, activating the wireless signal searching function (Weast, para[0262,0264]).

As per claim 4, 11 and 18, Ross discloses the memory device of claim 1, wherein the threshold value is 45 decibels (dB) (Ross, para[0047-0048] while dB is not explicitly disclosed it is merely a matter of design choice and could not be considered an inventive concept). See also Ledvina 2017/0359680 para[0047,0158] 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ross teaching of Systems and Methods for Identifying Connections into Weast teaching of a Wearable Device Assembly Having Athletic Functionality because one of the ordinary skill in the art would have been motivated to provide an interface or medium for users of the social networking system to communicate with one another.

As per claim 8 and 15, Weast discloses the friending method of claim 6, further comprising: if no wireless signal stronger than the threshold value is detected within the predetermined period of time, displaying a failure confirmation window to receive a confirmation information (Weast, para[0255]).


Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over West and Ross and further in view of Rauteberg et al (US Pub. No. 2013/0283363 herein after “Rauteberg”).

As per claim 5, 12 and 19, neither Weast nor Ross discloses the memory device of claim 1, wherein the user identification of the first user and the first wearable smart terminal have a one-on-one correspondence, and the user identification of the second user and the second wearable smart terminal have a one-on-one correspondence.
However, Rauteberg discloses wherein the user identification of the first user and the first wearable smart terminal have a one-on-one correspondence, and the user identification of the second user and the second wearable smart terminal have a one-on-one correspondence (Rauteberg, para[0026,0031]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rauteberg’s teaching of a Secure Data Transfer over an Arbitrary Public or Private Transport into the combination of Weast and Ross because one of the ordinary skill in the art would have been motivated to provide a method for securely transferring data between devices. 

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast and Ross and further in view of Ingale et al (US Pub. No. 2016/0150350 herein after “Ingale”).

As per claim 10 and 17, Weast discloses the wearable smart terminal of claim 13, wherein the wireless signal searching function is a Bluetooth signal searching function (Weast, para[0262]).
Further, Ingale discloses the media access control address of the second wearable smart terminal is a Bluetooth media access control address of the second wearable smart terminal (Ingale, para[0084] the smart device identity may be something like Bluetooth name…may use Bluetooth media access control (MAC) identifier (ID)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ingale’s teaching of a Method and Apparatus for Pairing a Wearable Device and a Smart Device into the combination of Weast and Ross because one of the ordinary skill in the art would have been motivated to provide a method for capturing user identity metrics of a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448